DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest a system for operating an electronically controllable pneumatic suspension system of a motor vehicle, comprising: a plurality of air springs, wherein an air spring valve is connected upstream of each air spring; a compressed air supply unit which provides compressed air; a main accumulator and an additional accumulator which are configured to store the system air; and wherein the air springs of the first axle are connected to the main accumulator via a first compressed air path, and a first and a further changeover valves are arranged in the first compressed air path, wherein the second compressed air path is connected to the first compressed air path via a third compressed air path in which a connecting valve is provided, wherein for simultaneous adjustment of the ride height of the vehicle on both axles, the air spring valves, and the first and the further changeover valves and the additional accumulator valve are opened while the connecting valve remains closed.
Regarding independent claim 5, the prior art either alone or in combination fails to disclose, teach or suggest an air suspension system of a motor vehicle, comprising: a plurality of air springs, , wherein an air spring valve is connected upstream of each air spring; a compressed air supply unit which provides compressed; a main accumulator and an additional accumulator which are configured to store the system air; and wherein on an output side of the compressed air supply unit, a first compressed air line leads to a first changeover valve and to a second changeover valve, wherein on [[the ]]an input side of the compressed air supply unit, a second compressed air line leads to a third changeover valve and to a fourth changeover valve, wherein a third compressed air line leads from the main accumulator to the first and to the fourth changeover valves, wherein a first connecting valve is provided which is arranged between a fourth compressed air line and a fifth compressed air line, wherein the fourth compressed air line leads from the connecting valve to the second and to the third changeover valves, and the fifth compressed air line leads from the connecting valve to an additional accumulator valve which is connected upstream of the additional accumulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        August 9, 2022